Citation Nr: 1817664	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-10 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for peripheral neuropathy of the left upper extremity, effective November 1, 2013, to include consideration of whether the reduction of the rating to a 20 percent rating was proper.

2.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity from October 26, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (hereafter Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which reduced the disability rating for peripheral neuropathy of the left upper extremity from 30 percent to 20 percent, effective November 1, 2013.  The Veteran perfected a timely appeal to that decision.  

Subsequently, in a February 2016 rating decision, the RO increased the evaluation for peripheral neuropathy of the left upper extremity from 20 percent to 30 percent, effective October 26, 2015.  A supplemental statement of the case (SSOC) was issued in February 2016.  

In an email message from the Veteran's representative, dated March 23, 2016, it was noted that the Veteran requested a videoconference hearing.  However, in a Report of General Information (VA Form 21-0820), dated in September 2017, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704 (e) (2017).  

FINDINGS OF FACT

1.  At the time of the reduction of the disability rating from 30 percent to 20 percent, there had been no actual improvement of the Veteran's left upper extremity peripheral neuropathy, to include in the ability to function in the ordinary conditions of life and work.  

2.  Since October 26, 2015, the Veteran's peripheral neuropathy of the left upper has been manifested by symptoms resulting in moderate incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The reduction in rating from 30 percent to 20 percent, effective November 1, 2013, for peripheral neuropathy of the left upper extremity is void ab initio.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.344 (2017).  

2.  The criteria for a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity, from October 26, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8513 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-Reduction/restoration and increase-PN-LUE.

The Veteran is seeking restoration of a 30 percent disability rating for peripheral neuropathy of the left upper extremity bilateral hearing loss during the period from November 1, 2013 to October 25, 2015.  

Initially, generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105 (e) (2017).  

Respecting the due process provisions of 38 C.F.R. § 3.105 (e) applicable in ratings reductions cases, the Board finds that the AOJ satisfied those due process notification requirements in this case.  Specifically, the Board notes that the Veteran underwent a VA peripheral nerves examination in January 2013, with a clarification from the VA examiner in February 2013.  In a March 2013 rating decision, the Veteran's 30 percent evaluation for the left upper extremity peripheral neuropathy was proposed to be reduced to 20 percent disabling on the basis of those examinations.  In a March 2013 letter, the Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence.  The RO then took final action on the reduction in August 2013, notified the Veteran of the action later in August 2013; and made the reduction effective from November 1, 2013.  In light of the foregoing, the Board finds that the particularized procedure for reducing the Veteran's left upper extremity peripheral neuropathy from 30 percent to 20 percent disabling was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105 (e).  

Turning to the propriety of that action, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b). These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  

As an initial matter, 38 C.F.R. § 3.344 (a) and (b) are not applicable in the case at bar as the Veteran's 30 percent rating for his left upper extremity peripheral neuropathy was assigned beginning June 4, 2009.  Thus, the 30 percent rating was not in effect for greater than 5 years as of November 1, 2013.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

However, the Board finds that the rating reduction for the Veteran's left upper extremity disability could not have been based on two proper findings necessary for such reduction.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The Board notes that the Veteran's 30 percent rating for his left upper extremity was assigned in an August 2009 rating decision based on the findings in a June 2009 VA examination, which revealed decreased sensation to light touch of the fingertips of index, long, ring and little fingers of the left hand.  The examiner reported a diagnosis of left upper extremity neuropathy involving the ulnar and median nerves.  Also considered were VA progress notes, dated from October 2007 through July 2009.  During a clinical visit at the neurology clinic in May 2009, it was noted that the Veteran had bilateral ulnar neuropathies that could be localized to the elbow on the left; it was also noted that he had bilateral median neuropathies at the wrists that appeared to be more severe on the right compared to the left.  The mild reduction in the right radial sensory response is of uncertain clinical significance.  Following an evaluation in June 2009, the examiner noted that the Veteran had been having a several-month history of numbness in both hands, particularly in the distal fingertips.  

VA progress notes dated from July 2009 to August 2009 reflect that the Veteran received follow up evaluation for complaints of numbness in the third fingers of both hands.  In August 2009, it was noted that the complaints of numbness could be coming from the C6/7 area where he had degenerative disc disease and spinal stenosis.  It was noted that an EMG proved ulnar and median neuropathy; right CTS and left ulnar by EMG report.  

On the occasion of a general VA examination in December 2009, the Veteran had decreased sensation to light touch of the fingertips of the left hand (dorsal and palmar surfaces) of the index, long, ring and little fingers.  He had normal sensation in the thumb.  It was noted that the Veteran had numbness in all fingertips of the left hand and some tingling.  The condition involved the median and ulnar nerves.  It was noted that the Veteran retired 3 years before the onset of these symptoms in 2010.  

In the March 2013 rating decision that proposed the reduction and the August 2013 rating decision that finalized the reduction, the AOJ found that the Veteran's left upper extremity peripheral neuropathy met the rating criteria for a 20 percent rating based on a January 2013 examination and addendum in February 2013.  Specifically, the January 2013 examination noted that motor strength in the left upper extremity revealed decreased wrist flexion and wrist extension was 4/5.  DTRs were 2+.  It was noted that he had decreased sensation light touch in the hands and fingers.  Upon contacting the examiner who conducted the January 2013 examination in February 2013, he stated that it was a mistake to state that the Veteran no longer had a diagnosis of diabetic peripheral neuropathy of the upper extremities, and he meant to put that the Veteran does have a diagnosis of bilateral diabetic peripheral neuropathy.  The examiner indicated that he reviewed his examination and previous examination and determined that there was incomplete paralysis involving the ulnar and median nerves and the severity was moderate on the right side and mild on the left side.  

Consequently, in effectuating the reduction, the AOJ relied upon the January 2013 examination which seemed to indicate that the Veteran had no objective symptoms of peripheral neuropathy in his upper extremities.  Moreover, in a Report of General Information, in February 2013, the examiner stated that he meant to put that the Veteran does have a diagnosis of bilateral diabetic peripheral neuropathy.  He added that he reviewed his examination and previous examination and determined that there was incomplete paralysis involving the ulnar and median nerves and the severity was moderate on the right side and mild on the left side.  Thus, the AOJ concluded that the Veteran's left upper extremity peripheral neuropathy should be evaluated as 20 percent disabling.  

In his April 2014 substantive appeal, the Veteran maintained that the January 2013 VA examiner never examined his upper extremities for the peripheral neuropathy.  

The Board has reviewed the January 2013 examination and the February 2013 clarification by the examiner.  The Board agrees with the Veteran's contentions that the focus of the January 2013 examination was on the disability involving the lower extremities; as such, the opinion offered by the examiner in February 2013 was not based on objective clinical data.  Thus, the January 2013 examination report relied on to reduce the rating does not show improvement in this case.  Rather, as previously reported on VA examination in June and December 2009, during the January 2013 examination, it was noted that motor strength in the left upper extremity revealed decreased wrist flexion and wrist extension was 4/5; it was also noted that the Veteran had decreased sensation light touch in the hands and fingers.  

Subsequently, on examination in August 2014, it was noted that the Veteran had moderate constant pain in the left upper extremity.  He had mild paresthesias in the upper extremities.  He also had mild numbness in the upper extremities.  Muscle strength was 5/5 in both upper extremities.  No atrophy was noted.  DTRs were 1+.  He had decreased sensation to light touch in the left fingers.  Phalen's and Tinel's signs were positive in the left upper extremity.  It was noted that the Veteran had mild incomplete paralysis of the ulnar nerve in the left upper extremity.  

A review of the clinical findings reflect that the Veteran manifested similar symptoms during the examinations in question.  In short, there was no improvement shown from the time of the award of the 30 percent rating based on the June 2009 examination and the January 2013 VA examinations.  The record simply does not show improvement of the ability to function in the ordinary conditions of life and work.  

The evidence is, therefore, not sufficient to show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Accordingly, the reduction of the Veteran's disability rating for his peripheral neuropathy of the left upper extremity is void ab initio due to the failure of the AOJ to make the proper findings under Faust as noted above.  The Veteran's 30 percent rating for his left upper extremity peripheral neuropathy is restored.  See 38 C.F.R. § 3.344 (c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



II.  Factual background & Analysis-I/R for PN, LUE, from October 26, 2015.

The Veteran essentially contends that his peripheral neuropathy of the left upper extremity is more disabling than reflected by the 30 percent disability rating currently assigned.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The Veteran's left upper extremity peripheral neuropathy is currently assigned a 30 percent rating under Diagnostic Code (DC) 8513, which pertains to all radicular groups.  See 38 C.F.R. § 4.124a (2017).  The medical evidence of record reflects that the ulnar, median, and radial nerves of the left upper extremity are affected by peripheral neuropathy.  

Under DC 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  38 C.F.R. § 4.124a.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  

Pertinent evidence of record includes a DBQ examination dated in October 2015 and VA treatment records.  The evidence of record reflects that the Veteran's left upper extremity neurological impairment most nearly approximates moderate incomplete paralysis.  

Significantly, on the occasion of the DBQ examination in October 2015, the Veteran indicated that his condition began in approximately 1997; he recalled the onset of constant numbness in the left hand that has been constant since onset.  He has noted weakness in the hand as well, as with twisting lids, opening a bottle of soda, decreased grip strength, and dropping objects.  No arm paresthesias were noted.  He has not noted large muscle weakness of the left upper extremity.  The examiner noted that the Veteran has a diagnosis of median neuropathy, which is the technical actual nerve compressed by the carpal tunnel flexor retinaculum.  The examiner noted that current symptoms include constant numbness and tingling with the hand feeling like it is going to sleep intermittently.  The Veteran reported difficulty buttoning clothing, picking up small objects, with grip strength.  Treatment included surgery for carpal tunnel.  He stated that he was not taking any medications.  It was noted that the Veteran is right hand dominant.  It was noted that the Veteran had severe constant pain in the left upper extremity.  It was also noted that he had severe paresthesias and severe numbness in both upper extremities.  Motor strength was 4/5 for wrist flexion, extension, and grip.  DTR were 2+ in the upper extremities.  He had decreased sensation in the forearms, and absent in the hand and fingers.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left radial, medial and ulnar nerves and the upper radicular group.  It was noted that the Veteran wears bilateral wrist splints at bedtime for bilateral hand paresthesias.  The examiner stated that the Veteran's civilian job was custodian for school district; he had difficulty pushing the mop due to loss of strength and numbness as well as a variety of tasks such as repairs requiring fine motor strength with screw driver or similar tools.  

Submitted in support of the claim were VA progress notes dated from February 2014 to November 2015 reflecting ongoing clinical evaluation and treatment for his disabilities.  During a clinical visit in July 2015, it was noted that the Veteran tingling and numbness bilateral hands.  It was noted that he had had multiple carpal/ulnar tunnel surgeries, but he did have splints.  

As the record reflects that the Veteran is right hand dominant, and thus his left upper extremity is the minor extremity, the Veteran's left upper extremity peripheral neuropathy warrants a 30 percent rating.  In light of the evidence above, a higher rating is not warranted, as strength and sensation has been shown to be decreased but not completely absent, and the Veteran demonstrated normal reflexes.  Further, there was no evidence of muscle atrophy.  Accordingly, the probative evidence of record establishes the severity of the Veteran's disability more nearly approximated moderate incomplete paralysis.  A higher evaluation of 60 percent is not warranted unless the nerve damage is severe.  

To the extent that any higher ratings are denied, the Veteran genuinely believes that he is entitled to an increased rating for his left upper extremity neuropathy.  His factual recitation as to symptomatology associated with the left upper extremity is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his peripheral neuropathy of the left upper extremity as related to the rating schedule, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined him and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's peripheral neuropathy of the left upper extremity has not more nearly approximated the criteria for a rating higher than 30 percent.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for increased rating for the left upper extremity peripheral neuropathy must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Other Considerations.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b) (1) (2017); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b) (1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his left upper extremity disability. These symptoms include numbness, tingling and weakness of the left upper extremity, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment or frequent hospitalization or any like factor due to the left extremity.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Board acknowledges the Veteran's reports that he is a retired custodian worker.  While acknowledging the impact his left upper extremity disability on his employment, the record does not reflect that the Veteran is unable to obtain and/or maintain another form of employment as a result of his disabilities.  Significantly, during the October 2015 DBQ examination, the examiner noted that the Veteran's civilian job was custodian for school district; he had difficulty pushing the mop due to loss of strength and numbness as well as a variety of tasks such as repairs requiring fine motor strength with screw driver or similar tools.  The probative evidence of record does not show that the Veteran's disability impacts his ability to perform light physical work, other than working as a custodian.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his left upper extremity disability and thus the Board finds it unnecessary to consider entitlement at this juncture.  

ORDER

Reduction of the disability rating for peripheral neuropathy of the left upper extremity to 20 percent, effective November 1, 2013, was not proper; entitlement to restoration of a 30 percent rating from November 1, 2013, forward, is granted.  

Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left upper extremity is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


